Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (JP2010003487) in view of Tiner (US9677177) with citations made to attached machine translations.
Regarding claim 1, Matsuoka teaches a planar heating element comprising: a planar heating unit formed by a strip-like heating element ([0010] long linear heating element), the heating unit including: the second heating segment includes a plurality of meandering sections, the meandering sections arranged next to each other being superposed in a meandering direction ([0024] Fig. 1 planar heater having bends one after another), and the strip-like heating element has a width that is greater than a width between parts of the strip-like heating element that are arranged next to each other ([0039] space between turns can be implemented at different widths) but is silent on a first heating segment located along an edge of a heating target area, and a second heating segment located in an area surrounded by the first heating segment.
However, Tiner teaches a first heating segment located along an edge of a heating target area, and a second heating segment located in an area surrounded by the first heating segment (Col. 6 lines 23-32 inner heating element 312 and the outer heating element 310, Fig. 3 outer heating element 310 shown to surround inner heating element 312).
Matsuoka and Tiner are considered to be analogous to the claimed invention because they are in the same field of planar heating elements. It would have been obvious to have modified Matsuoka to incorporate the teachings of Tiner to have a first and second heating element, one surrounding the other, in order to be able to provide a heating element that can be tailored to ensure desired processing for a substrate (Tiner Col. 1 lines 50-60).
Regarding claim 2, Matsuoka and Tiner teach the planar heating element according to claim 1, and Matsuoka teaches wherein a material forming the strip-like heating element is stainless steel ([0003] band-shaped metal foil such as stainless steel).
Regarding claim 3, Matsuoka and Tiner teach the planar heating element according to claim 1, and Matsuoka teaches further comprising an elastic sheet that is heat insulative, wherein the strip-like heating element is adhered to the elastic sheet ([0003] insulated by attaching it to a film or sheet-like insulator such as Teflon, silicon, or polyimide).
Regarding claim 4, Matsuoka and Tiner teach the planar heating element according to claim 1, and Matsuoka teaches the strip-like heating element includes a first end and a second end that supply current to the strip-like heating element ([0036] current is drawn from the battery 26 through the connecting cords 3, 3'), and the first end and the second end are spaced apart from each other at a part of the edge (Fig. 1 connecting cords 3, 3' spaced apart on the edge) but is silent on the first end and the second end are located in the first heating segment.
However, Tiner teaches the first end and the second end are located in the first heating segment (Col. 5 lines 57-64 heating element 310 connects to electrical connection 334).
It would have been obvious to have modified Matsuoka to incorporate the teachings of Tiner to have the first end and the second end are located in the first heating segment in order to permit the substrate support to provide different heating to either different substrate simultaneously (Tiner Col. 1 lines 50-60).
Regarding claim 5, Matsuoka and Tiner teach the planar heating element according to claim 1, but are silent on the width between the parts of the strip-like heating element that are arranged next to each other is 0.4 mm or greater to 0.6 mm or less, and the width of the strip-like heating element is 1.4 times or greater to 1.6 times or less than the width between the parts of the strip-like heating element that are arranged next to each other. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have the width between parts of the heating elements be between 0.4 to 0.6 mm and the width of the heating elements be 1.4 to 1.6 times wider than the space between the heating elements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (JP2010003487) in view of Tiner (US9677177) and in further view of Hacker (US20130314540) with citations made to attached machine translations.
Regarding claim 6, Matsuoka teaches a planar heating element comprising: a planar heating unit formed by a strip-like heating element ([0010] long linear heating element), the heating unit including: the second heating segment includes a plurality of meandering sections, the meandering sections arranged next to each other being superposed in a meandering direction ([0024] Fig. 1 planar heater having bends one after another), and the strip-like heating element has a width that is greater than a width between parts of the strip-like heating element that are arranged next to each other ([0039] space between turns can be implemented at different widths) but is silent on a first heating segment located along an edge of a heating target area, a second heating segment located in an area surrounded by the first heating segment, a bracket attached to a windshield of a vehicle; a camera unit accommodated in the bracket; a light-shielding hood accommodated in the bracket; and the planar heating element configured to heat the light-shielding hood
However, Tiner teaches a first heating segment located along an edge of a heating target area, and a second heating segment located in an area surrounded by the first heating segment (Col. 6 lines 23-32 inner heating element 312 and the outer heating element 310, Fig. 3 outer heating element 310 shown to surround inner heating element 312).
It would have been obvious to have modified Matsuoka to incorporate the teachings of Tiner to have a first and second heating element, one surrounding the other, in order to be able to provide a heating element that can be tailored to ensure desired processing for a substrate (Tiner Col. 1 lines 50-60).
Hacker teaches a bracket attached to a windshield of a vehicle ([0026] holding plate 3); a camera unit accommodated in the bracket ([0004] digital camera); a light-shielding hood accommodated in the bracket ([0027] baffle plate 6); and the planar heating element configured to heat the light-shielding hood ([0030] baffle plate 6 fastened to heating foil 6).
Matsuoka, Tiner, and Hacker are considered to be analogous to the claimed invention because they are in the same field of planar heating elements. It would have been obvious to have modified Matsuoka and Tiner to incorporate the teachings of Hacker to have a bracket, camera, light shielding hood, and a planar heating element in order to provide an image processing system to be incorporated into driver assistance systems (Hacker [0003]). 
Regarding claim 7, Matsuoka, Tiner, and Hacker teach the planar heating element according to claim 6, and Matsuoka teaches wherein a material forming the strip-like heating element is stainless steel ([0003] band-shaped metal foil such as stainless steel).
Regarding claim 8, Matsuoka, Tiner, and Hacker teach the planar heating element according to claim 6, and Matsuoka teaches further comprising an elastic sheet that is heat insulative, wherein the strip-like heating element is adhered to the elastic sheet ([0003] insulated by attaching it to a film or sheet-like insulator such as Teflon, silicon, or polyimide).
Regarding claim 9, Matsuoka, Tiner, and Hacker teach the planar heating element according to claim 6, and Matsuoka teaches the strip-like heating element includes a first end and a second end that supply current to the strip-like heating element ([0036] current is drawn from the battery 26 through the connecting cords 3, 3'), and the first end and the second end are spaced apart from each other at a part of the edge (Fig. 1 connecting cords 3, 3' spaced apart on the edge) but is silent on the first end and the second end are located in the first heating segment.
However, Tiner teaches the first end and the second end are located in the first heating segment (Col. 5 lines 57-64 heating element 310 connects to electrical connection 334).
It would have been obvious to have modified Matsuoka and Hacker to incorporate the teachings of Tiner to have the first end and the second end are located in the first heating segment in order to permit the substrate support to provide different heating to either different substrate simultaneously (Tiner Col. 1 lines 50-60).
Regarding claim 10, Matsuoka, Tiner, and Hacker teach the planar heating element according to claim 6, but are silent on the width between the parts of the strip-like heating element that are arranged next to each other is 0.4 mm or greater to 0.6 mm or less, and the width of the strip-like heating element is 1.4 times or greater to 1.6 times or less than the width between the parts of the strip-like heating element that are arranged next to each other. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have the width between parts of the heating elements be between 0.4 to 0.6 mm and the width of the heating elements be 1.4 to 1.6 times wider than the space between the heating elements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        8/3/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761